Case: 12-40683       Document: 00512161646         Page: 1     Date Filed: 03/01/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 1, 2013
                                      No. 12-40683
                                    c/w No. 12-40704                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID GLENN MANUEL, also known as Sealed 1,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 1:11-CR-102-1
                              USDC No. 1:11-CR-55-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent David Glenn Manuel
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Manuel has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40683   Document: 00512161646   Page: 2   Date Filed: 03/01/2013

                               No. 12-40683
                             c/w No. 12-40704

counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                    2